Notice of Allowability
Reexamination
No substantial new question of patentability is raised by the request for reexamination and prior art cited therein for the reasons set forth below.

The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method where in response to the target object being absent from the first image of the first region of the search area, applying a second machine learning model trained to identify, 
based at least on an output of the first machine learning model indicating the target object as being visible and/or nonvisible in the one or more portions of the first image, 
a second region of the search area corresponding to one of the first plurality of sub-regions within the first region of the search area having a highest probability of including the target object; and 
sending, to the apparatus, a command navigating the apparatus to the second region of the search area in order to capture a second image of the second region of the search area.  Emphasis added.
In particular, the prior art is silent in teaching, or suggesting a method wherein two (2) significant and distinct machine learning models cause the device to focus on a specific region and then navigate the apparatus to that region.  Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661           

/RUSSELL FREJD/Primary Examiner, Art Unit 3661